Title: Thomas Pinckney to John Armstrong, 4 December 1813
From: Pinckney, Thomas
To: Armstrong, John


        
          Head Quarters Sixth & Seventh DistrictsMilledgeville 4th December 1813.
          Sir,
        
        I have the honor to inform you that the time of service of the Quota of the militia of the State of Georgia now on the Indian Expedition will expire in little more than two months; and that the remainder of that Quota amounts to between five & six hundred men, and being situated on the Sea Coast cannot with propriety be brought to this service. As the dismissal of these Troops before the objects for which they shall be called

out may be attended with injurious consequences, unless they be replaced by a competent force, I request the favor of you to inform me whether I shall draw the necessary relief from the Quotas of the States of the two Carolinas, or, in what way a sufficient force shall be furnished to carry into execution the intentions of Government.
        The delays inseparable from the organization and placing in action all new troops & particularly those of the description employed in this service make it necessary that no time should be lost in giving the necessary orders. I have the honor to be very respectfully Sir your most obedient Servant.
        
          Thomas Pinckney
        
      